USCA4 Appeal: 21-7282      Doc: 5          Filed: 01/25/2022   Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7282


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DARRYL BOOKER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Max O. Cogburn, Jr., District Judge. (3:11-cr-00258-MOC-DSC-2)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Darryl Booker, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7282      Doc: 5         Filed: 01/25/2022      Pg: 2 of 3




        PER CURIAM:

               Darryl Booker seeks to appeal his criminal judgment. In criminal cases, the

        defendant must file the notice of appeal within 14 days after the entry of judgment. Fed.

        R. App. P. 4(b)(1)(A). With or without a motion, upon a showing of excusable neglect or

        good cause, the district court may grant an extension of up to 30 days to file a notice of

        appeal. Fed. R. App. P. 4(b)(4). Because the appeal period in a criminal case is not a

        jurisdictional provision, but rather a claim-processing rule, United States v. Urutyan,

        564 F.3d 679, 685 (4th Cir. 2009), we generally decline to dismiss an untimely criminal

        appeal absent a motion from the Government, United States v. Oliver, 878 F.3d 120, 129

        (4th Cir. 2017).    However, when adjudicating an untimely criminal appeal “would

        significantly implicate the efficiency and integrity of the judicial process,” id. at 127, we

        may exercise our inherent authority to dismiss the appeal sua sponte, id. at 128-29.

               The district court entered judgment on November 7, 2012. Booker filed his notice

        of appeal on August 26, 2021. See Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing

        prison mailbox rule). Because Booker failed to file a timely notice of appeal or to obtain

        an extension of the appeal period, the appeal is untimely. Although the Government has

        not moved to dismiss on timeliness grounds, we conclude that this appeal presents one of

        the circumstances that warrants sua sponte dismissal, see Oliver, 878 F.3d at 128-29, and

        we therefore dismiss the appeal as untimely. *



               *
                Moreover, Booker already appealed his criminal judgment and may not do so a
        second time.

                                                     2
USCA4 Appeal: 21-7282         Doc: 5    Filed: 01/25/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                 DISMISSED




                                                  3